                Case 2:18-cr-00359-JP Document 25 Filed 06/05/19 Page 1 of 1
PS 8
Rev. 10/2005




                           UNITED STATES DISTRICT COURT
                                       for the
                         EASTERN DISTRICT OF PENNSYLVANIA

U.S.A. vs. Joseph Szurgyjlo III                                                Docket No. 18CR00359-l

                            Petition for Action on Conditions of Pretrial Release

        COMES NOW, Lourdes Roscoe, U.S. Pretrial Services Officer, presenting an official
report upon the conduct of Joseph Szurgyjlo III, who was placed under pretrial release
supervision by the Honorable Carol Sandra Moore Wells sitting in the Court at Philadelphia, on
August 23, 2018, under the following conditions:

           1.   Report to Pretrial Services as directed.
           2.   Surrender passport by August 27, 2018 and refrain from obtaining a passport.
           3.   Travel is restricted to the Eastern District of Pennsylvania.
           4.   Surrender and refrain from obtaining any firearms.
           5.   Maintain Residence at 99 Knollwood Court, Aston, PA.
           6.   Inform employer of the instant offense.

                Respectfully presenting petition for action of Court and for cause as follows:

The defendant is requesting to attend a friend ' s wedding on June 8, 2019, in the District of
Delaware. He will return home the following day, June 9, 2019. The defendant will be instructed
to provide lodging information to Pretrial Services prior to his departure.

PRAYING THAT THE COURT WILL ORDER the defendant's travel condition be modified to
include the District of Delaware for this occasion on June 8, 2019 and June 9, 2019.



                                                                ([i2
       ORDER OF COURT                                    I declare under penalty of perjury that the
                                        (4;. ~           foregoing is true and correct.
    Cons        nd ordered this ~             day
    o f _ ~ ~ - - ' 20J+_ and ordered filed ~
    ~:~e~ade a part of the records in the above   ~~

                               /)                         our es Roscoe
                       ,i/] / Ju~-                       U.S. Pretrial Services Officer

       Th Honora e John R. Padova
                                                         Place: Philadelphia

                                                         Date: June 3, 2019
